UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7195


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SPENCER BOWENS, a/k/a Scooter, a/k/a        Clyde,   a/k/a   Melvin
McCurdy, a/k/a Doc Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00110-REP-1)


Submitted:   September 11, 2012          Decided:    September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Spencer Bowens, Appellant Pro Se.            Katherine Lee Martin,
Assistant United  States  Attorney,        Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Spencer   Bowens    appeals       the   district     court’s    order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find that the district court correctly concluded that Bowens is

not   eligible    for    a    reduction    of    sentence.       Accordingly,     we

affirm.     United States v. Bowens, No. 3:98-cr-00110-REP-1 (E.D.

Va. June 29, 2012).           We dispense with oral argument because the

facts   and    legal    contentions    are      adequately   presented       in   the

materials     before    the    court   and      argument   would    not   aid     the

decisional process.

                                                                          AFFIRMED




                                          2